Citation Nr: 0927530	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) service-connected 
compensation benefits in the calculated amount of $50,107.00, 
to include whether the overpayment was properly created. 
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to 
August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 determination by the Committee on 
Waivers and Compromises (Committee), which denied the 
Veteran's request for a waiver of recovery of overpayment of 
compensation benefits.  A notice of disagreement was received 
in June 2008, a statement of the case was issued in July 
2008, and a substantive appeal was received in October 2008.  
The Veteran testified at a Board hearing in May 2009.  At the 
hearing, the Board held the record open for 30 days so that 
additional evidence could be submitted. 

The Board notes that the Veteran submitted additional 
evidence to the Board after the July 2008 statement of the 
case.  In his hearing testimony, the Veteran waived RO 
consideration of this evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran cashed a VA check for compensation benefits 
dated June 4, 2007 in the amount of $50,107.00; subsequently, 
the Veteran cashed a replacement check dated June 15, 2007 
also in the amount of $50,107.00 creating an overpayment of 
VA compensation benefits.  

2.  The overpayment of  $50,107.00 was not due to the 
Veteran's fraud, misrepresentation or bad faith.

3.  The creation of the overpayment was due to fault on the 
part of the Veteran.

4.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.

5.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

6.  Recovery of the overpayment would not deprive the Veteran 
of basic necessities.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the calculated 
amount $50,107 was properly created and was not due to fraud, 
misrepresentation or bad faith of the veteran; however, 
recovery of the overpayment of VA compensation benefits would 
not be against equity and good conscience and, therefore, is 
not waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2002 & 
Supp. 2008); 38 C.F.R.  §§ 1.963(a), 1.965(a) 3.23, 3.271, 
3.272 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of the collection of an 
overpayment of VA compensation benefits in the calculated 
amount of $50,107.00, to include the question of whether this 
debt was properly created.  VA may waive recovery of an 
overpayment of VA benefits if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person who received the benefits, and if recovery of the debt 
would be against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963.  Bad faith "generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

Initially, the Board observes that the VA issued a check 
dated June 4, 2007 to the Veteran in the amount of $50,107.00 
for payment of VA compensation benefits.  A June 8, 2007 
Report of Contact showed that a tracer on this check was 
started based on contact with the Veteran that it had not 
been received.  Subsequently, the VA issued a check dated 
June 15, 2007 to the Veteran in the amount of $50,107.00.  
The check clearly provided on its face that it was a 
replacement for the June 4, 2007 check.  Documentation in the 
claims file shows that both checks were cashed by the 
Veteran.  Further, the Veteran does not refute that he cashed 
both checks. Therefore, given that the Veteran was paid twice 
for the same compensation benefits, the Board must determine 
that the overpayment in the amount of $50,107.00 was properly 
created.  

In April 2008, the Committee made a specific determination 
that there was no fraud, misrepresentation, or bad faith on 
the Veteran's part with respect to the creation of the 
overpayment at issue.  Although the Committee determined that 
there was no fraud, misrepresentation, or bad faith on the 
Veteran's part with respect to the creation of the 
overpayment at issue, the Committee denied the Veteran's 
waiver request based on their finding that fault was found on 
the part of the Veteran as he did cash both checks.  Further, 
the Committee found no financial hardship to the Veteran 
because his income exceeded his expenses by $700.00.  

In sum, the Committee determined that recovery of the 
overpayment of VA compensation benefits would not be against 
equity and good conscience.  
In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  The first and second elements pertain to 
the fault of the debtor versus the fault of the VA.

By way of background, a February 2007 rating decision issued 
by the VA granted service connection for numerous 
disabilities as well as a total disability rating based on 
individual unemployability.  In a May 2007 letter to the 
Veteran, the RO set forth the Veteran's monthly entitlement 
for his compensation benefits as of January 1, 2003.  

As discussed above, the VA issued a check dated June 4, 2007 
to the Veteran in the amount of $50,107.00 for back payment 
of VA compensation benefits.  A June 8, 2007 Report of 
Contact showed that a tracer on this check was started based 
on contact from the Veteran that it had not been received.  
On June 13,2007, the VA sent a letter to the Veteran 
indicating that his request for a tracer had been received 
for the June 4, 2007 check, and was processed on June 12, 
2007.  The letter also noted that the Veteran should receive 
a response from the Department of Treasury in a few weeks.  
Subsequently, the VA issued a check dated June 15, 2007 to 
the Veteran for the same amount of $50,107.00.  Again, this 
check clearly provided on its face that it was a replacement 
for the June 4, 2007 check.  Documentation in the claims file 
shows that both checks were cashed by the Veteran.  

Documentation from the Department of Treasury showed that the 
Veteran had indeed cashed both checks.  It appears that on 
July 18, 2007, the Veteran was notified that he had received 
the same payment twice and that there was now a "chargeback 
item."  In November 2007, the VA sent a letter to the 
Veteran notifying him that he had received $50,107.00 more 
than he was entitled to receive and that it planned to 
withhold benefits beginning in February 2008.

In January 2008, the Veteran submitted a statement indicating 
that he was never told the amount of his initial 
compensation, but he had been told it would be in excess of 
$85,000.  He stated that he never got notice that the second 
check was a replacement check until much later.  He also 
stated that there was no stop payment put on the first check 
so he was unaware that he should not cash both checks.  
Essentially, he blamed the VA for "dragging its feet" by 
not letting him know in time to not cash both checks.  Along 
with this statement, the Veteran submitted a Financial Status 
Report.  The report indicated that the Veteran's income was 
$4,158.00 and his expenses were $3,440.00 leaving a net 
monthly income of $718.00.  He indicated that he could pay 
$400 towards debt.  

In his June 2008 notice of disagreement, the Veteran again 
reiterated why he felt he was not responsible for the debt.  
He also stated that although he felt that the overpayment was 
the VA's responsibility, he had agreed to pay $400 a month.  
He indicated that to pay more would cause hardship to him 
because subsequent to the January 2008 financial statement, 
there had been an increase in his child support payment to 
$579.00 per month.  

Another September 2008 statement from the Veteran again 
stated that when he received the second check, he had no 
indication to not cash that check.  There were no instruction 
letters or stop payments.  He also stated that a payment of 
$629.00 per month was a hardship for him due to his child 
support payments as well as payments to the Internal Revenue 
Service (IRS).  He further provided that he had downsized his 
life by moving to a smaller apartment and given up his car 
and dog due to the hardship.  

The claims file also includes an April 2008 Court Order 
showing that the Veteran owed $1,356.66 in unpaid medical 
expenses for his children for 2007.  The Court found that in 
consideration of the $50,107.00 payment received by the 
Veteran from the VA, the Veteran should pay $1,461.39 in 
child support minus a credit of $882.00 already paid by the 
Social Security Administration equaling an amount of $579.39 
to be paid directly by the Veteran. 

The Veteran also submitted a medical opinion from his VA 
doctor showing that the Veteran had exhibited an increase in 
his depression and PTSD symptoms due to the restitution 
payments.   

At the May 2009 Board hearing, the Veteran again stated that 
he did not understand that the second check was a replacement 
check.  With respect to hardship, he provided that he owed 
money to the IRS and due to VA taking money out of his 
benefits, his bank account was overdrawn and he had 
approximately 14 checks bounce, which cost the Veteran around 
$700 in fees.  He again indicated that he had to move to 
downsize his apartment.  He also again explained his child 
support obligation.  Further, he stated that he was told by 
veterans' representatives/volunteers that he was going to get 
over $100,000 in benefits.  Finally, he reiterated that there 
was no notice that the second check was a replacement so he 
thought the first check was his first installment of 
benefits.  

After the hearing, the Veteran filed additional evidence 
concerning his financial situation.  He submitted a new 
Financial Status Report, which showed his income was 
$4,761.00 and his expenses were $4,409.00 leaving a net 
monthly income of $351.00.  He also included copies of 
bounced checks, notices from his bank concerning insufficient 
funds, bank statements showing negative balances, and notices 
of intent to levy from the IRS.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the Veteran was 
at fault by cashing both checks.  Despite the Veteran's 
claims that he had been told by other individuals that he was 
going to be receiving $100,000, the May 2007 letter from the 
RO notified him of how much monthly compensation he would be 
receiving.  The May 2007 letter did not set forth the total 
amount, but a calculation of the monthly amounts set forth in 
the letter does not result in an amount anywhere near 
$100,00.00.  [The Board notes here that an internal VA audit 
shows that the total amount of compensation was approximately 
$60,000, but that approximately 10,000 was deducted as the 
Veteran had already been paid VA benefits (apparently 
pension) for a period also covered by the retroactive 
compensation award.]  At any rate, the Board finds the 
Veteran's assertion that he had no notice that the June 15, 
2007 check was a replacement check to be inconsistent with 
the facts.  Of record is a copy of the June 15, 2007, check 
with typed language on its face that it was a replacement for 
the check dated June 4, 2007.  The prior check's number was 
even typed on the June 15 check.  The Board must conclude 
based on the overall record that the Veteran knew, or should 
have reasonably known, that the June 15 check was sent to 
replace the June 4 check, not to be in addition to the June 4 
check.  The Board's finding that the Veteran knew, or 
reasonably should have know, that he was not entitled to both 
checks is further supported by the fact that it was the 
Veteran who apparently set in motion VA's actions to replace 
the first check when he contacted VA to report that he had 
not yet received it. 

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits significantly in excess of what he was 
entitled to receive.  Thus, the recoupment of those benefits 
does not defeat the purpose of the benefit because the 
Veteran had already received what he was entitled to.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor for the same reason because the Veteran's 
compensation benefits were essentially paid twice.  Likewise, 
there is no indication that the Veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Even taking into consideration his other debt 
obligations, the most recent financial status report still 
showed that the Veteran's net monthly income exceeded his 
expenses by $351.00, which could go towards his overpayment.  
Further, the fact remains that the Veteran did receive 
$100,214.00 from the VA within the last two years.  It would 
be logical to assume that the Veteran would still have some 
of this money that could be used in paying his debt as well 
as his expenses.  Moreover, the Veteran's statements and 
hearing testimony do not show that the Veteran's monthly 
expenses exceed his income to the point where undue hardship 
would result if forced to pay the debt at issue.  In other 
words, it appears that the Veteran is able to pay his monthly 
expenses.  Thus, the Board does not believe that recovery of 
the overpayment would deprive the Veteran the basic 
necessities of life.  Quite the contrary, according to the 
most recent financial status report, it appears that the 
Veteran is able pay his rent, food, utilities, etc. and still 
have $351.00 remaining to put towards his debt.  The Board is 
simply unable to conclude that there is undue financial 
hardship in this case.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


